Citation Nr: 0519111	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-20 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho



THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by the St. Luke's Regional Medical Center, beginning 
on January 6, 2004, pursuant to the "Millennium Bill Act."


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1970 to February 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Boise, Idaho, Department of 
Veterans Affairs (VA), Medical Center.  In October 2004, the 
veteran testified via video conference from the Boise, Idaho 
Regional Office (RO) before the undersigned, sitting in 
Washington, D.C.  


FINDINGS OF FACT

1.  The emergency services provided by St. Luke's Regional 
Medical Center, beginning on January 6, 2004, were provided 
in a facility held out as providing emergency care to the 
public.  

2.  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.  

4.  The veteran was unable to be transferred from St. Luke's 
Regional Medical Center, prior to midday on July 8, 2004.  

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  

6.  The veteran is financially liable to the provider of 
emergency treatment for that treatment.  

7.  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment.  

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.  

9.  The veteran is not eligible for reimbursement under 
38 U.S.C.A. §  1728 for the emergency treatment provided.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by the St. Luke's Regional Medical Center, 
beginning on January 6, 2004 through January 8, 2004, 
pursuant to the "Millennium Bill Act," have been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000, 17.1001, 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  


Background

Medical records from St. Luke's Regional Medical Center show 
that the veteran presented on January 6, 2004, with the onset 
of sharp constant substernal chest pain which he described as 
pressure, tightness, and heaviness, that was initially sharp 
and over both shoulders that did not seem to localize in his 
substernal region.  This started at 5:00 P.M.  The veteran 
reported that he was at home and had not had similar pain in 
the past.  He stated that his pain was improving now in the 
emergency department.  

Upon admission, the veteran was placed on oxygen therapy and 
his pain went from 10/10 to 3/10.  The veteran reported that 
it hurt to breathe.  Because of the symptoms, the veteran 
related that he had taken aspirin at home prior to his 
arrival at the Medical Center.  The veteran also related that 
he had had shortness of breath, but it had resolved.  The 
veteran stated that he had a history of Type II diabetes 
mellitus, hypertension, and high cholesterol.  He related 
that he did not have coronary artery disease and had never 
seen a cardiologist.  The veteran was given initial cardiac 
testing which was normal and his pain resolved to 1/10.  The 
veteran was given a computerized tomography which revealed a 
localized dissection in the medial aspect of the ascending 
aorta beginning slightly above the aortic valve and extending 
to within approximately 2 centimeters of the innominate 
artery.  The aortic arch and descending aorta appeared 
entirely free of any dissection or aneurysm formation.  
Echocardiography (ECG) was somewhat difficult seemed to 
confirm the presence of a localized type A dissection 
involving the ascending aorta, but not extending as far as 
the innominate artery.  There was no evidence of aortic 
valvular insufficiency.  The left ventricular wall motion 
appeared satisfactory.  There did not appear to be 
significant mitral valvular regurgitation.  The initial 
impression was apparent limited type A aortic dissection 
involving the ascending aorta.  The final diagnosis was chest 
pain, etiology undetermined with diagnostic findings which 
suggested a small, ulcerated plaque, anterior ascending aorta 
proximal to the innominate artery without significant 
dissection and without evidence of perforation; ECG showing 
possible pericarditis.

In a July 2004 letter, a letter from St. Luke's Regional 
Medical Center was received.  The letter stated that the 
veteran could have been moved from St. Luke's Regional 
Medical Center on January 8, 2004.  Prior to that time, his 
condition included the potential life threatening danger of 
hemorrhage from a dissecting aorta.  He could not be safely 
moved until it was determined that the dissenting aorta was 
very localized and did not endanger his life.  It was noted 
that the veteran was admitted with a diagnosis of chest pain 
and aortic dissection.  His primary diagnosis was thoracic 
aorta dissection.  The radiological study demonstrated 
localized dissection in the medial aspect of the ascending 
aorta beginning above the aortic valve and extending almost 
to the innominate artery.  Electrocardiogram (EKG) changes 
showed that the veteran had Q-waves in leads 2, 3, and 
atriovenous fistula (AVF), which were not present previously.  
The consulting cardiologist stated that the veteran appeared 
to be in need of urgent surgery for repair of his ascending 
aorta.  Surgical intervention of the dissenting aorta was 
decided.  However, a dissection could not be visualized when 
a left heart catherization, left ventricle (LV) 
cineangiography, and selective coronary ateriography were 
preformed on January 7, 2004.  By noon on January 8, 2004, it 
was determined that the veteran had a very localized 
dissection and could be transferred to VA, however, the 
veteran decided that he would go home and be followed on an 
outpatient basis.  

At his personal hearing and in correspondence of record, the 
veteran stated that on January 6, 2004, he was experiencing 
chest pain and thought that he might be having a heart 
attack.  He took aspirin and laid down, but the pain did not 
go away, but became worse.  He tried calling for assistance 
on his cellular phone, but due to winter storms, he was 
unable to make contact for help.  He felt that his only 
choice was to drive himself to medical assistance.  However, 
due to icy road conditions, it took longer than expected.  By 
the time he reached St. Luke's Regional Medical Center, he 
felt as if he might pass out from the pain, so he pulled over 
and did not continue to the nearest VA facility.  He went to 
the emergency room and was admitted.  He reported that his 
blood pressure was crashing at that point and it was 
determined that he was having cardiac problems.  He related 
that he felt that if he had continued to drive further, to 
VA, he would have died in the car.  He also related that he 
did not have any medical insurance which is confirmed in the 
record.  


Analysis

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."

The Board notes that the provisions of the Millennium Bill 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); d) 
The claim for payment if reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;(e) At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) The 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment, and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and; (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2004).

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).

In this case, the service rendered occurred after the 
effective date of the "Millennium Bill Act."

The veteran's claim was denied on the basis that VA care was 
available to the veteran (criterion (c) under the "Millennium 
Bill Act.")  The Board will consider all of the criteria.  

In this case, the veteran was treated on an emergent basis.  
He felt that he was having a heart attack, was admitted to 
St. Luke's Regional Medical Center emergency room, and was 
diagnosed as having cardiac disability.  

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
veteran was admitted to St. Luke's Regional Medical Center 
emergency room and was given emergency treatment.  Thus, the 
first criterion is met.  

Second, the veteran reasonably felt that he was having a 
heart attack, given his symptoms.  Although he was not 
actually having a heart attack, he was having cardiac 
problems.  Therefore, the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  Thus, 
the second criterion is met.  

Although it was determined that a VA medical facility was 
available to the veteran, the Board finds that this was not 
the case.  The Board finds that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  The Board's statements 
are credible and supported by the documentary record.  He was 
having severe chest pain, rated 10/10, when he arrived at the 
private facility.  He felt that he was having a heart attack.  
He was in fact having cardiac problems which required 
emergent care.  The road conditions had delayed his trip.  It 
would not have been prudent for the veteran to have traveled 
any further in that medical state, regardless of how close 
the VA facility was located.  Thus, the third criterion is 
met.  

The record shows that the veteran was unable to be 
transferred prior to midday on July 8, 2004.  Thus, the 
veteran could have been safely transferred at that time.  

At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The veteran was in 
receipt of VA pension benefits and under VA medical care.  
Thus, the fifth criterion is met.  

The veteran is financially liable to the provider of 
emergency treatment for that treatment.  Thus, the sixth 
criterion is met.  

The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment.  Thus, the seventh criterion is met.  

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.  

The veteran is not eligible for reimbursement under 
38 U.S.C.A. §  1728 for the emergency treatment provided.  
Thus, the ninth criterion is met.  

In sum, the veteran meets the criteria for entitlement to 
payment or reimbursement for medical services provided by the 
St. Luke's Regional Medical Center, beginning on January 6, 
2004 through January 8, 2004, pursuant to the "Millennium 
Bill Act."


ORDER

Payment or reimbursement for medical services provided by the 
St. Luke's Regional Medical Center, beginning on January 6, 
2004 through January 8, 2004, pursuant to the "Millennium 
Bill Act," is granted.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


